SUPPLEMENTAL OPINION ON DENIAL OF REHEARING Terry Crabtree, Judge. In its petition for rehearing, the appellant, Arkansas Department of Human Services, asserts that we applied the wrong standard of review in reaching our decision in Arkansas Dept. of Human Services v. Welborn, 66 Ark. App. 122, 987 S.W.2d 768 (1999). Appellant claims that we improperly applied a de novo standard of review rather than a “clearly wrong” standard of review as in Ramsey v. Dept. of Human Services, 301 Ark. 285, 783 S.W.2d 361 (1990).  Appellant’s reliance on Ramsey is misplaced. We are not bound by the standard of review that the court applied in Ramsey because in that case, the administrative agency only interpreted state law. In the case at bar, the administrative law judge attempted to interpret federal law. For that reason, Ramsey is distinguishable.  Even if appellant was correct in its argument that we should apply the “clearly wrong” standard of review, the argument would have no effect because we expressly found that the ALJ clearly erred when we stated, “We find this interpretation to be clear error.” Welborn, 66 Ark. App. 122, 125, 987 S.W.2d 768, 770 (emphasis added). The petition for rehearing is denied